Citation Nr: 0426298	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  95-05 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent, on 
appeal from the initial award of service connection for renal 
calculi, status post-lithotripsy.

2.  Entitlement to a rating in excess of 10 percent, on 
appeal from the initial award of service connection for 
residuals of a left (minor) shoulder injury.

3.  Entitlement to a compensable rating, on appeal from the 
initial award of service connection for soft tissue 
surrounding small exostosis left lung, status post lung 
injury.

4.  Entitlement to service connection for residuals of 
fractures of four left-side ribs.

5.  Entitlement to service connection for residuals of 
bilateral fractures of the collarbone.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from February 1972 to 
September 1993.

This appeal is from a March 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  Original jurisdiction has subsequently 
transferred to the St. Petersburg, Florida, RO.

In January 2003, the veteran submitted a written, signed 
statement asserting that entitlement to service connection 
for the left knee is not at issue in his claim.  He averred 
that he had attempted repeatedly to inform VA that he did not 
intend to claim entitlement to service connection for a left 
knee disability.  He stated "knees" in the plural on his 
original application for disability compensation in September 
1993, and he stated, "both knees," on his October 1994 
notice of disagreement.  In June 1995, he testified that he 
did not injure his left knee in service, and the original 
report pertained to his right knee, not to his "knees."  
See Transcript at 10 (June 23, 1995).  The veteran's 
statement of January 2003 shows his clear intent not to 
prosecute a claim for service connection for a left knee 
disability.  The statement qualifies as a withdrawal of the 
appeal, 38 C.F.R. § 20.204 (2003).  

The issues of higher initial rating for soft tissue 
surrounding small exostosis left lung, status post lung 
injury, of service connection for residuals of fractures of 
four left-side ribs, and of service connection for residuals 
of bilateral fractures of the collar bone are addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran has and had full abduction of the left 
(minor) shoulder with pain, pain on use, and fatigability 
since the effective date of service connection.

2.  Degenerative change in the acromioclavicular joint was 
documented by x-ray in October 2002 without a change in the 
range of motion, amount of pain, pain on use, or fatigability 
that existed prior to the documentation of degenerative 
change.

3.  On February 7, 2004, the veteran was found to have 
increased pain and apprehension of movement and anterior 
instability of the left shoulder.

4.  The veteran has since the effective date of service 
connection developed and passed kidney stones as frequently 
as twice a year and as infrequently as every two years, with 
right flank pain analogous to occasional attacks of renal 
colic.


CONCLUSION OF LAW

1.  The schedular criteria for a rating greater than 10 
percent for residuals of a left shoulder injury with or 
without arthritis were not met from the effective date of 
service connection until February 7, 2004.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.400(b), (o), 4.1, 4.2, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5024-5201 
(2003).

2.  Separate ratings for functional impairments related to 
pain and for degenerative changes of the acromioclavicular 
joint are precluded as pyramiding.  38 C.F.R. § 4.14 (2003).

3.  The schedular criteria for a separate 20 percent rating 
for residuals of a left shoulder injury with instability, 
analogous to nonunion with loose movement impairment of the 
clavicle, have been met since February 7, 2004.  38 U.S.C.A. 
§§ 1155, 5110(b)(1), (2) (West 2002); 38 C.F.R. §§ 3.400, 
(b)(2), (o)(2), 4.1, 4.2, 4.10, 4.14, 4.20, 4.40, 4.45, 
Diagnostic Code 5203 (2003).

4.  The schedular criteria for a rating greater than 10 
percent for renal calculi have not been met at any time from 
the effective date of service connection to the present.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.400, 4.1, 4.2, 
4.10, 4.115b, Diagnostic Code 7508-7509 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

This decision addresses only appeals from the disability 
ratings assigned with the initial awards of service 
connection.  The veteran raised the issues in a notice of 
disagreement (NOD).  Consequently, the notice provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §  5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003), do not apply to these issues.  VAOPGCPREC 8-2003.

VA has discharged its duty to assist the veteran by obtaining 
service medical records and VA medical records.  The veteran 
has not authorized VA to obtain any private records despite 
February 2001 and August 2003 requests that he do so.  He is 
required to provide such information and authorization as is 
necessary to enable VA to assist him to obtain private 
medical records on his behalf.  38 C.F.R. 
§ 3.159(c)(1)(i),(ii), (2)(i),(ii) (2003).  Where VA has 
requested the veteran's authorization to obtain private 
medical records, and he has not provided it, VA has no 
further duty to assist the veteran to obtain them.  VA has 
made reasonable efforts to assist the veteran in obtaining 
records and notifying the veteran of its failure to obtain 
records pertinent to the claims at issue under 38 C.F.R. 
§ 3.159(c)(e) (2003).

VA has examined the veteran on several occasions.  The 
interval between examinations as been such as to facilitate 
evaluation of changes in the veteran's disabilities over the 
time his claim has been pending.  The examination reports are 
sufficient to resolve the medical questions involved in this 
case.  38 C.F.R. § 3.159(c)(4) (2003).

II.  Increased Ratings

In reviewing disability ratings, the Board considers all of 
the medical evidence of record, including the appellant's 
relevant medical history.  38 C.F.R. § 4.1 (2002); Peyton v. 
Derwinski, 1 Vet. App. 282, 285 (1991); Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  The medical findings 
are compared to the criteria in the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2003), to determine the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2003).  This appeal is from the 
initial rating assigned upon awarding service connection.  
The entire body of evidence is for equal consideration.  
Consistent with the facts found, the rating may be higher or 
lower for segments of the time under review on appeal, i.e., 
the rating may be "staged."  Fenderson v. West, 12 Vet. 
App. 119 (1999); cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (where an increased rating is at issue, the present 
level of the disability is the primary concern).

The RO did not consider staged ratings.  Before the Board may 
execute a staged rating of the veteran' disability, it must 
be determined that there is no prejudice to the appellant to 
do so without remand to the RO for that purpose.  Bernard v. 
Brown, 4 Vet. App. 384, 389 (1993).  Under the facts of this 
case, the appellant (veteran here) is not prejudiced by the 
Board's consideration of staged ratings.  The RO has executed 
multiple ratings during the long history of this appeal, 
considering evidence as it entered the record.  The veteran 
has argued the merits of the claim coincident with each 
submission of evidence and subsequent rating decision.  A 
staged rating under Fenderson, 12 Vet. App. 119, is little 
different.  Therefore, the veteran suffers no deprivation of 
due process in the Board's action.

All medical records referenced below are VA records.

A.  Left Shoulder

The veteran is service connected for residuals of a left 
shoulder injury sustained in service.  He has reported and 
described an injury sustained in a 20- to 30-foot fall in 
April 1987.  Service medical records of April 1987 do not 
document the injury.  Service records pre-dating 1987 include 
one mention of the left shoulder, in April 1974, when he 
complained of muscle strain from using a sledgehammer.  
Subsequent to April 1987, the veteran sought medical care in 
service in December 1991 and February 1992, when he gave a 
history of injury "about three years ago."  The December 
1991 evaluation produced an impression of rotator cuff tear.  
Further orthopedic evaluation in February 1992 produced an 
impression of unknown cause for left shoulder complaints.  A 
February 1992 x-ray study was negative.  The examiner noted 
that a dislocation or rotator cuff tear would be consistent 
with his history, but the shoulder was essentially normal on 
examination and negative for signs of dislocation or tear.  A 
magnetic resonance imaging (MRI) study the examiner ordered 
is not of record.  He was referred to physical therapy in 
March 1992.  The separation medical history noted the 
veteran's report of 1987 injury.  The physical examination 
was negative for left shoulder findings.  He reported that he 
is right handed.

Examination for compensation purposes in November 1993 noted 
the veteran's history and current complaint of left shoulder 
pain.  He had full range of motion and full strength without 
tenderness or crepitance.  He abducted the arm to 180 
degrees.  The arm had internal and external rotation of 90 
degrees.  The impression was normal left shoulder with 
intermittent pain and tenderness.

In March 1994, VA granted service connection for residuals of 
a left shoulder injury, which was rated noncompensably 
disabling as an unlisted condition rated based on limitation 
of motion.  See 38 C.F.R. §§ 4.20, 4.27, 4.71a, Diagnostic 
Code 5201 (limitation of motion of arm).

The veteran testified in June 1995 that a doctor in Turkey 
diagnosed arthritis of the left should and treated him with 
opiates, which the Navy required he discontinue.  He reported 
he had had negative MRI and computed tomography (CT) studies 
of the left shoulder.  He testified that doctors had told him 
his grip strength was reduced and that he had only 10 percent 
use of the arm.  He stated he had fallen from ladders 
repeatedly because of his poor grip.  He said physical 
therapy had helped his grip, but not his shoulder, where 
doctors saw a loss of muscle.  He reported that his last 
treatment was at the time he retired from service.  He 
testified that he had had no treatment since service, VA or 
private.

On outpatient treatment in July 1996, the veteran complained 
of tiredness and pain in both arms and shoulder for the past 
four years.

On examination for compensation purposes in August 1998 he 
complained of pain and a "pop" with motion.  Examination 
revealed no acute or chronic distress.  There was full range 
of motion with 1 to 2+ crepitance in the acromioclavicular 
joint, without subluxation or impingement.  Reflexes, 
sensation and circulation were intact.  There was no atrophy 
or weakness.  The impression [pending x-ray] was probable 
degenerative arthritis of the left shoulder.  The August 1998 
x-ray study of the left shoulder was negative.

On examination for compensation purposes in October 2002, the 
veteran complained of crepitation with pain on elevation and 
abduction.  He reported that he loses time from work because 
of pain in his head and arms.  Examination showed both 
shoulders and arms were symmetric.  The shoulder was tender 
in the left acromioclavicular (AC) joint area.  The examiner 
noted that he could not feel crepitation in the shoulder's 
movement, but he could hear it.  Range of motion was to 180 
degrees of elevation, 160 degrees of abduction.  There was a 
subjective decrease in strength with complaints of pain on 
motion.  X-ray study revealed early degenerative changes of 
the AC joint.  The impression was residuals of left shoulder 
injury with complaints of pain and mild limitation of motion.

In November 2002, the veteran sought outpatient treatment for 
complaints of increased pain in the left shoulder with 
numbness of the ring and little fingers for the past few 
weeks.  Examination revealed full range of motion with pain 
at the extremes of the range.  There were multiple areas of 
tenderness to palpation.  Reflexes were normal.  There was no 
muscle atrophy or weakness.  The impression was no objective 
physical findings.

In March 2003, the veteran had electrodiagnostic testing for 
the cause of numbness in the left ring and little fingers.  
The tests were positive for left mild nerve irritation at the 
left C-7 vertebra.

On February 2004 examination for compensation purposes, the 
veteran reported significant left shoulder pain with 
radiation to his neck region, exacerbated by motion and 
repetitive activities.  He was noted to be a mail handler.  
The pain was in the deep anterior region.  He complained of 
some loss of motion and weakness in the shoulder and arm due 
to pain, the veteran believed.  Examination revealed 
tenderness in the AC joint region and mild rotator cuff 
tenderness.  Strength was 5/5 in abduction and external 
rotation.  The range of internal rotation was to L2 on the 
left compared with to T 10 in the right arm.  External 
rotation was to 65 degrees, bilaterally.  Forward elevation 
was difficult, but full.  There was considerable apprehension 
with external rotation and full abduction of the arm.  He had 
a positive relocation test.  He had tenderness in the region 
of his biceps tendon with positive Speed's test.  
Neurovascular examination was unremarkable.  The examiner 
opined that the veteran had significant apprehension with 
abduction and external rotation, creating an impression of 
anterior instability.

The evidence shows that the veteran is service-connected for 
a condition not listed in the VA Schedule for Rating 
Disabilities.  See 38 C.F.R. § 4.71a (2003).  Unlisted 
conditions are rated by analogy to a listed condition.  
38 C.F.R. § 4.20 (2003).  VA has rated the veteran for 
limitation of motion of the left shoulder.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (2003).  Initially, he was 
rated explicitly as an unlisted condition without notation of 
the analog condition.  A rating decision of November 2002 
implemented use of Diagnostic Code 5024 (tenosynovitis), 
which provides for rating as degenerative arthritis.  See 
Diagnostic Code 5003.  Degenerative arthritis shown by x-ray 
is rated for limitation of motion, or, if limitation of 
motion is noncompensable, it can be rated 10 percent.  Id.

From the effective date of service connection until the 
February 7, 2004, examination, the veteran had no or 
noncompensable limitation of motion.  The extent of pain and 
impaired function do to pain with use were adequately 
compensated at the 10 percent level.  38 C.F.R. §§ 4.40, 4.45 
(2003).  The change in coding the disability that the RO 
applied in November 2002 is purely administrative.  The 
disability was rated as degenerative arthritis either way, 
i.e., based on limitation of motion of the left shoulder and 
the associated considerations.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59, Diagnostic Code 5201 (2003).

The October 2002 examination found degenerative changes in 
the left shoulder for the first time.  The veteran's 
testimony of findings of arthritis by a Turkish doctor while 
he was in the service is not credible, because the February 
1992 x-ray in service was negative, and the veteran is not 
competent to report medical diagnoses.  Espiritu v. 
Derwinski, 2 Vet App. 492 (1992).  The October 2002 finding 
of degenerative changes does not permit a higher rating, 
because the range of motion and degree of pain and impairment 
of function at that time were not different than existed 
before the finding of early degenerative changes.  Separate 
rating for arthritis and for the residuals of left shoulder 
injury as rated prior to the October 2002 x-ray finding of 
degenerative changes of the AC joint would be impermissible 
pyramiding.  38 C.F.R. § 4.14 (2003).  That is, the early 
degenerative changes did not result in disability that was 
distinct in location, symptoms, or resulting impairment, as 
must be for separate ratings.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994).

The November 2002 outpatient notation of the veteran's 
complaint of increased pain with numbness of the ring and 
little fingers does not evidence a basis for a higher rating 
at that time.  The examiner found no objective limitation in 
the shoulder, and the electrodiagnostic testing revealed the 
neurologic symptoms to be related to pathology at the C-7 
vertebra, not at the left shoulder.  Rating musculoskeletal 
conditions in consideration of pain or pain on use requires 
objective signs of the pain, which the examiner did not find.  
38 C.F.R. § 4.40, 4.45, 4.59 (2003).  

In February 2004, the examiner observed, reported, and opined 
about a greater degree of disability than had been seen or 
medically documented previously.  He documented pain, 
tenderness, and significant apprehension on full abduction of 
the arm.  Degenerative changes were previously recorded.  He 
also had instability.  These findings present a situation 
analogous to that of an unstable knee with arthritis that 
limits the range of motion of the joint; under such 
circumstances instability and arthritis with limitation of 
motion can be rated separately.  See VAOPGCPREC 9-98.

The arthritis, pain, and tenderness of the minor 
(nondominant) arm are commensurate with continuing the 10 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5003-5201 
(2003).  Limitation of motion due to pain with use is not 
shown increased sufficiently to nearly approximate limitation 
of abduction to 90 degrees or less from the veteran's side 
commensurate with a rating greater than 10 percent for 
limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The instability can be rated separately.  Rating the 
instability present a problem in choosing an analogous 
diagnostic code.  The examiner attributed the instability to 
trauma in the region of the AC joint.  Instability is not a 
criterion of any diagnostic code for rating shoulder 
conditions.  See 38 C.F.R. § 4.71a, Diagnostic Code 5200 to 
5203 (2003).  Ratings by analogy are to be based on the 
anatomical location and system and the symptomatology 
involved.  38 C.F.R. § 4.20 (2003).  The rating schedule 
provides a 20 percent rating for impairment of the clavicle 
for nonunion with loose movement.  Diagnostic Code 5203.

The AC joint is the joint of the acromion and the clavicle, 
thus the anatomical localization is correct for rating 
unstable shoulder by analogy to impairment of the clavicle.  
Instability is sufficiently like loose movement to make a 
reasonable analog, even though the rating schedule associates 
the loose movement with nonunion of the clavicle.  The 
instability of the veteran's left shoulder warrants a 20 
percent rating by analogy to loose movement of the clavicle.  
38 C.F.R. § 4.71a, Diagnostic Code 5203 (2003).

No higher rating is provided for impairment of the clavicle.  
Id.  Other diagnostic codes are unsuitable analogies, because 
they pertain to other bones than the clavicle.

The effective date of the staged rating is correctly February 
7, 2004.  The instant appeal does not arise from the denial 
of an increased rating, as if the veteran claimed his 
disability had increased since last rated.  At the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on facts found, a practice known as 
"staged" ratings.  Fenderson, 12 Vet. App. at 126.  Thus 
the rule relating the effective date of an increased rating 
to the date an increase in disability can be factually 
ascertained, if the claim was filed within one year of such 
date, 38 C.F.R. § 3.400(o)(2) (2003), does not apply to the 
staging of an initial rating.  Rather, the general rule that 
an effective date is based on the date of the claim or the 
date entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400 (2003).  On the basis of the facts found, the veteran 
became entitled to have the rating of his left shoulder 
disability staged because of the advent of a separately 
ratable condition found by facts on February 7, 2004.

B.  Renal Calculi

Service medical records reveal multiple instances of passing 
kidney stones (renal calculi) in service, and one instance of 
treatment by extracorporeal shock wave lithotripsy (ESWL) in 
January 1993.  Since that time, review of the entire body of 
evidence of record reveals, he has passed kidney stones on 
several occasions. 

On examination for compensation purposes in November 1993, he 
complained of right flank pain.  Laboratory tests and renal 
ultrasound were positive for a renal cyst and negative for 
calculi or hydronephrosis.  The diagnosis was history of 
renal calculi, status post lithotripsy with residual pain and 
discomfort, positive cyst on the right kidney, but no calculi 
at present.  He was advised to follow up with is private 
physician.

He testified in June 1995 that he received no current 
treatment and he last passed a kidney stone four months 
previously.  He stated he has passed one or two stones a year 
since 1985.  He reported treatment for flank pain in January 
1995; he had sought treatment for back pain and passed a 
stone two days later.  He reported painful urination, which 
he felt was a residual of urethral catheterization.  He 
complained of occasional nocturnal incontinence.  He denied 
diet or drug therapy for kidney stones.  He reported that he 
was having increasing frequency and size of stones, passing 
stones every three to six months.

Outpatient records from December 1993 to January 1997 show 
notation of a history of renal calculi, but after January 
1994, no notation of complaints related to stones or of 
passing stones.

He was seen for other complaints at a NAV/Tricare outpatient 
clinic between June 1995 and February 1997.  In June 1995, 
while seeking treatment for back pain, he reported a history 
of kidney stones in the past; current findings were 
clinically negative.

There is a hiatus in the outpatient records from February 
1997 to July 2000.

On examination for compensation purposes in August 1998, the 
veteran reported that he last passed a stone about a year 
previously and that he had passed several stones over the 
years since his ESWL (extracorporeal shock wave lithotripsy), 
but he had no current symptoms of stones or stone disease.  
He had no recent urinalysis, intravenous pyelogram, or x-ray 
studies.  He denied significant irritated voiding symptoms, 
gross hematuria, or other complaints.  Genitourinary 
examination was unremarkable.  The examiner obtained 
laboratory studies, which were negative.

When seen for outpatient primary care in July 2000 he 
complained of spells of urinary frequency and right abdominal 
pain at those times.  He did not report passing any kidney 
stones.  He told a nurse in October 2000 that he had passed a 
kidney stone about three weeks previously while hospitalized.  
He did not say why he was hospitalized.  He stated his 
private physician told him to stop his blood pressure 
medication.

On examination for compensation purposes in October 2002, the 
veteran reported he last past a stone about two years 
previously.  February 2002 urinalysis and renal function 
reports were noted to have been normal.  The veteran had no 
history of urinary tract infection.  The diagnosis was 
history of recurrent passage of kidney stones, last two years 
ago.

On September 2003 outpatient visit, the veteran informed a 
nurse he had a right kidney stone; he was advised to stay 
well hydrated and to see a urologist if symptoms recurred.

On examination for compensation purposes in February 2004, 
the veteran reported urinary frequency of three or four times 
a day without nocturia or incontinence.  He reported 
recurrent urinary tract infections.  He reported last passing 
a kidney stone a year and a half previously.  He denied acute 
nephritis or hospitalization for urinary tract disease.  He 
denied treatment by catheterization, drainage, dilatation, 
diet therapy, medication, or any invasive or noninvasive 
procedures recently.  He complained of renal stones causing 
pain and significant discomfort in the right flank.  The 
examiner commented that genital examination was not 
warranted, because disease was limited to kidneys, i.e., 
renal stone.  Review of August 2003 laboratory studies showed 
normal urinalysis and a September 2003 renal ultrasound 
showed a stone in the cortex of the right kidney and a normal 
left kidney.  The diagnosis was right flank pain, more likely 
than not due to renal stone as shown by ultrasound.  The 
examiner opined that no further testing was necessary.

Nephrolithiasis (kidney stone) is rated as hydronephrosis 
except for recurrent stone formation requiring one or more of 
diet, drug, invasive or noninvasive procedures more than 
twice yearly, which warrants a 30 percent rating.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7508 (2003).  The evidence of 
record from the effective date of service connection to the 
present does not demonstrate nor satisfy any criterion of 
entitlement to a 30 percent rating at any time during the 
time under review in this appeal.

Hydronephrosis is rated 10 percent disabling for only an 
occasional attack of colic, not infected and not requiring 
catheter drainage.  A 20 percent rating requires frequent 
attacks of colic, requiring catheter drainage.  A 30 percent 
rating requires frequent attacks of colic with infection 
(pyonephrosis), kidney function impaired.  Severe 
hydronephrosis is rated as renal dysfunction.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7509 (2003).

The outpatient records and the veteran's testimony and 
reports to treating and examining medical personnel is 
completely persuasive that his flank pain is comparable in 
disabling effect to occasional attacks of colic, but without 
the need for any treatment.  The documented intervals between 
formation and passage of kidney stones does not present a 
overall disability picture that more nearly approximates that 
of frequent attacks of colic.  38 C.F.R. § 4.7 (2003).  The 
veteran is correctly rated as 10 percent disabled by renal 
calculi during the entire period under review without staging 
of the rating.  38 C.F.R. § 4.115b, Diagnostic Code 7508-7509 
(2003); Fenderson, 12 Vet. App. 119.


ORDER

A rating greater than 10 percent during any period from the 
effective date of service connection to the present for 
residuals of a left shoulder injury with painful motion and 
fatigue-pain, with or without arthritis, is denied.

A separate rating of 20 percent is granted for instability of 
the left shoulder effective February 7, 2004, subject to 
regulations governing payment of monetary benefits.

A rating greater than 10 percent for renal calculi for any 
time from the effective date of service connection to the 
present is denied.




REMAND


The veteran's February 1995 substantive appeal comprised a 
long statement discussing injuries the veteran asserted he 
sustained in service, including the fracture of ribs and 
collarbones.  The RO had denied service connection for 
fractured ribs and collarbones in the March 1994 rating 
decision that granted service connection for injuries of the 
left shoulder and lung.  The October 1994 notice of 
disagreement (NOD) initiated the instant appeal from the 
initial rating of multiple disabilities and from certain of 
the denials of service connection in the rating decision, but 
it did not mention the ribs and collar bones.  The December 
1994 statement of the case (SOC) addressed the left shoulder 
and the lung ratings, consistent with the NOD.

The veteran's inclusion in the substantive appeal of a 
detailed discussion of the ribs and collar bone, ending, "I 
hope you can correct the rating I received," must be 
construed as disagreement with the denial of service 
connection for residuals of rib and collar bone injuries.  
The veteran filed the substantive appeal in time to be an NOD 
with the March 1994 denial of those claim.  VA has issued the 
required SOC.  38 U.S.C.A. § 7105(d)(1) (West 2002); 
38 C.F.R. § 19.26 (2003).  The Board must remand the issues 
for VA to provide an appropriate SOC.  Manlincon v. West, 12 
Vet. App. 238 (1999).

The veteran is service connected for residuals of a lung 
injury, manifested by a nodular density on the left mid-lung 
identified by x-ray studies as soft tissue surrounding a 
small exostosis impressing upon the adjacent lung.  The 
February 2004 compensation examiner of the veteran's lungs 
diagnosed shortness of breath, which is more likely than not 
secondary to his lung exostosis, which is more likely than 
not due to the 1987 injury in service.  The examiner noted he 
would assess further by pulmonary function test.

The pulmonary function test resulted in normal spirometry, 
lung volumes, diffusion and arterial blood gases.  The 
interpretation was, "[E]ssentially normal study.  There was 
no evidence of a significant restrictive or obstructive 
ventilatory defect.  The reduced expiratory reserve volume 
(ERV) and increased inspiratory capacity (IC) are consistent 
with the physiologic effects of obesity."

The diagnosis appears inconsistent with the interpretation of 
the pulmonary function tests.  "If a diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail," it must be 
returned as inadequate for rating purposes.  38 C.F.R. § 4.2 
(2003).  This is such a case.

Accordingly, the case is REMANDED for the following action:

1.  As part of the review of these 
claims, the RO must ensure that the 
notification requirements and development 
procedures set forth in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) 
and 38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2003) are fully complied with and 
satisfied regarding the claims for 
initial higher rating for residuals of a 
lung injury and for service connection 
for left rib and bilateral collarbone 
fractures.  This includes notifying the 
veteran (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the veteran 
is expected to provide.  The veteran 
should also be asked to provide any 
evidence in his possession that pertains 
to the claim.  

2.  Request an addendum to the February 
2004 pulmonology examination report.  
Provide the examiner with the claims 
file. The examiner again review the 
claims file, with particular attention to 
the several x-ray studies of the 
veteran's lungs.  The examiner must 
reconcile the diagnosis of shortness of 
breath due to the nodule on the left lung 
diagnosed as due to pressure from an 
exostosis and the interpretation of the 
February pulmonary function test 
attributing the difference between ERV 
and IC to obesity.  The examiner must 
explain how the left lung injury causes 
shortness of breath.

3.  Review the claim for service 
connection for fractured left ribs and 
bilateral collar bone fractures, 
38 C.F.R. § 19.26 (2003), insure complete 
compliance with the VCAA, 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002) , 
38 C.F.R. § 3.159 (2003), and issue an 
SOC, 38 C.F.R. §§ 19.29, 19.30 (2003); 
Manlincon v. West, 12 Vet. App. 238 
(1999).  NOTE: the decision on this claim 
may not be announced in an SSOC.  
38 C.F.R. § 19.31(a) (2003).  Thereafter, 
the issues are to be recertified to the 
Board if, and only if, the appellant 
perfects his appeal by filing a timely 
and adequate substantive appeal.

4.  Readjudicate the matter of a higher 
initial rating for residuals of a left 
lung injury, including whether to stage 
the rating.  If the claim is not granted 
in full, provide the appellant and his 
representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



